ITEMID: 001-58090
LANGUAGEISOCODE: ENG
RESPONDENT: ITA
BRANCH: CHAMBER
DATE: 1997
DOCNAME: CASE OF DI LUCA AND SALUZZI v. ITALY
IMPORTANCE: 4
CONCLUSION: Art. 6 inapplicable
JUDGES: C. Russo;N. Valticos;R. Pekkanen
TEXT: 7. Mr Giustino Di Luca and Mr Osvaldo Saluzzi are surveyors living in Bari.
8. On 21 December 1989 they instituted proceedings against the Ministry of Finance in the Apulia Regional Administrative Court (“the RAC”), seeking judicial review of a decision of the Ministry assigning them, at the time when they were recruited to permanent posts, to a category of staff and salary scale lower than those to which they considered themselves to be entitled on the basis of the duties they had performed as temporary staff.
9. On 8 January 1990 they applied to the President of the RAC for a date to be fixed for the hearing. On 8 February 1993 they filed an application for the case to be set down for an urgent hearing.
10. On a date which is not specified in the file the RAC set down the case for hearing on 7 February 1996.
11. According to the information supplied by the applicants, the RAC required the Ministry of Finance, in an interlocutory judgment of 24 September 1996, to produce certain documents which have still not been filed. On 12 February 1997 the applicants asked for a date to be fixed for the hearing.
